[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In the above entitled matter, the plaintiffs, Ana M. Ortiz, Carmen CT Page 7076 Ayala, Samantha Martinez and Milagros Martinez, have brought an action for damages arising out of a motor vehicle accident that occurred on April 23, 1999, at the intersection of Arctic Street and East Main Street, when their vehicle, which was stopped on Arctic Street for a red light, was struck in the rear by a vehicle operated by Milagros J. Esteban and owned by the School Sisters of Notre Dame.
Each of the plaintiffs claimed not only negligence on the part of the defendants but each also allege a count of reckless conduct. After brief oral arguments, the court finds that each plaintiff had in fact proven negligence and judgment will enter for them on those counts. The court specifically finds that no plaintiff proved the claim of recklessness and judgment may enter for the defendants on those counts. A claim for personal property damage brought by Ismael Acevedo, the owner of the car driven by Ana Ortiz, was withdrawn at trial.
The court then heard brief oral arguments on the subject of damages. All of the plaintiffs had either prior or subsequent accidents to this accident that in one way or the other contributed to their present complaints. The Court has reviewed all of the medical reports submitted by plaintiffs' counsel.
The Court's finding as to damages is as follows:
1. As to Ana M. Ortiz, judgment will enter against the defendants for the total amount of $9,455.93 plus costs broken down as follows: $4,955.93 in economic damages and $4,500 in non-economic damages.
2. As to Carmen Ayala, judgment may enter against the defendants in the total amount of $15,663.68 plus costs broken down as follows: $9,463.68 in economic damages and $6,000 in noneconomic damages.
3. As to Samantha Martinez, judgment may enter against the defendants in the total amount of $7,883.75 plus costs broken down as follows: $4,383.75 in economic damages and $3,500 in non-economic damages.
4. As to Milagros Martinez, judgment may enter against the defendants in the total amount of $8,362.14 broken down as follows: $4,862.14 in economic damages and $3,500 in noneconomic damages.
GORMLEY, J.